EXHIBIT 10.8.1

THIRD AMENDMENT

SPECTRA ENERGY CORP

DIRECTORS’ SAVINGS PLAN

THIS THIRD AMENDMENT is made this 8th day of December, 2009, by Spectra Energy
Corp, a Delaware corporation (the “Company”), and amends the Spectra Energy Corp
Directors’ Savings Plan originally adopted by the Company and effective as of
December 18, 2006 (the “Plan”), and as amended from time to time thereafter, in
order to clarify the payment dates for installment payments.

The Plan is hereby amended, effective as of January 1, 2010, unless otherwise
provided herein, as follows:

1. A new Section 3.3 is added effective as of January 1, 2009, as follows:

3.3 An election to defer Compensation pursuant to Section 3.1 will remain in
effect until revoked, except that no revocation will be effective unless is it
made prior to the beginning of the calendar year to which it relates.

2. Section 6.2(d) is deleted in its entirety, and replaced with the following:

 

  (d) If a Participant is to be paid in either five or ten annual installments,
the cash amount and number of whole shares of Company common stock to be
included in a particular annual installment will be determined by the Company
utilizing the same valuation methodology provided in Section 6.2(c), applied as
of the December 31 that immediately precedes the month of payment of that
installment, and divided by the installments then remaining to obtain the cash
amount and the number of whole shares of Company common stock, including the
cash amount for any fractional share, to be paid in the current installment.
Notwithstanding the previous sentence, the first annual installment payment will
be determined using the same methodology, but applied as of the last day of the
month that immediately precedes the payment of such first annual installment. An
annual installment shall be paid as promptly as administratively feasible after
the cash amount and number of whole shares of Company common stock, including
the cash amount for any fractional share, that are to be included in the
installment have been determined, but payments must commence not later than
sixty (60) days after termination of service on the Board of Directors, as
provided under Sections 4.3 and 5.2, and each successive installment payment
shall be paid not later than sixty (60) days after each December 31st following
such termination of service.

As amended hereby, the Plan is hereby ratified and confirmed and shall remain in
full force and effect.

IN WITNESS WHEREOF, the Company has adopted and executed this Third Amendment on
this 8th day of December, 2009, to be effective as of January 1, 2010.

 

SPECTRA ENERGY CORP By:   /s/     Dorothy M. Ables         Name:   Dorothy M.
Ables Title:   Chief Administrative Officer